Title: To John Adams from William Munson, 5 February 1801
From: Munson, William
To: Adams, John



Most respected Sir
New Haven February 5th. 1801

I take the Liberty to Inform you that the office of Collector of the Customs for the District of New Haven has become Vacant by the death of David Austin Esquire.
I beg Leave to inform the President of the United States that I have served in the office of Surveyor and Inspector of the Revenue in this District almost Eight years and have in that time during the Vacancy of a Collector performed the Duties of that office almost three Months and at that time I intended to have Made an application for the office then Vacant but for perticulors relative to My disappointment in that application I beg Leave to refer you to my Letter of the 28th of January 1799 a Copy of which I have taken the Liberty herewith to transmit which Letters was Accompanyed with a Number of Recommendations in my favour with a Large Number of subscribers thereto Many of whom were gentlemen of the first Character and Merchants of respectebility which recommendations I Understand are lodged in the office of the Secretary of the Treasury to which I beg Leave to also to refer you.
I Now take the Liberty to offer myself as a Candidate for the Vacant office and hope My application will be attended with success, should that be the Case I will Endeavour so to Conduct Myself as to Merit public approbation. Mr Hillhouse of the Senate Can give you Every Necessary Information Concerning Me.
I am Sir Most respectfully / your Most obedient / and Very humble servant
William Munson